     Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 1 of 26 PageID #:5195




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )      No. 17 CR 236
         v.                             )
                                        )      Judge Andrea R. Wood
JOSEPH JONES and                        )
EDWARD SCHIMENTI                        )

         GOVERNMENT’S COMBINED SENTENCING MEMORANDUM

         The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby respectfully

submits its combined Sentencing Memorandum for both defendants.

I.       PROCEDURAL HISTORY

         On or about April 12, 2017, defendants Joseph Jones and Edward Schimenti

were arrested pursuant to a federal criminal complaint which charged the defendants

with one count of conspiracy to provide material support to a foreign terrorist

organization, specifically ISIS, in violation of Title 18, United States Code, Section

2339B(a)(1). On April 27, 2017, a one-count indictment was returned, which charged

both defendants with the same offense (Count One). On April 5, 2018, a superseding

indictment was returned which charged defendant Schimenti with knowingly and

willfully making materially false, fictitious, and fraudulent statements and

representations involving international terrorism in a matter within the jurisdiction

of the Federal Bureau of Investigation, in violation of Title 18, United States Code,

Section 1001(a)(1) (Count Two).
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 2 of 26 PageID #:5196




       On June 20, 2019, after a three week jury trial, both defendants were found

guilty of Count One and Schimenti was found guilty of Count Two.

       Schimenti is currently scheduled to be sentenced on April 9, 2020 and Jones is

currently scheduled to be sentenced on April 15, 2020.

       As detailed below, the defendants’ conduct was egregious and dangerous. They

were fully aware, and encouraging of, the murderous acts committed by ISIS yet,

when provided with the opportunity, did not hesitate to provide support to the group.

Their sentence needs to reflect the potential dangerousness of their conduct.

Schimenti, additionally, lied to agents about the CHS in order to protect the CHS and

provide him an opportunity to complete the mission.

       However, the government also recognizes that at the time of the government’s

engagement with them, as much as they desired to support ISIS, they were not

actively plotting to either travel to join ISIS, looking to facilitate travel for others, or

to commit a terrorist attack in the United States. On the spectrum of comparable

terrorism cases, the government does not believe a statutory maximum sentence is

warranted.

       Considering all of the relevant factors, the government recommends a sentence

of 17 years’ incarceration for Joseph Jones to be followed by lifetime supervised

release.

       Because of Schimenti’s lies to the FBI, he warrants a higher sentence than

Jones. The government further recommends a sentence of 20 years’ incarceration for

Edward Schimenti to be followed by lifetime supervised release.



                                             2
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 3 of 26 PageID #:5197




II.   FACTUAL BACKGROUND

      Both Jones and Schimenti attempted to help ISIS, which they knew to be a

foreign terrorist organization that conducted suicide bombings, torture, and

grotesque executions of captives, including beheadings. The defendants were

convicted of assisting a confidential human source (“CHS”) to travel to join ISIS and

supplying him with cell phones intended to be used to detonate bombs. This conduct

took place between February and April 2017.

      Defendants’ support for ISIS, however, dates back to at least 2015, when they

caught the government’s attention partly based on their online activity where they

vocally demonstrated their support for ISIS and violent jihad. There can be no doubt

that by the time of the charged conduct, they knew precisely the sort of terrorist

activity they were attempting to support.

      A.       Jones’ Online Activity

      Jones posted numerous statements in support of ISIS and violent jihad using

his Google+ account held under the name “Yusuf Abdulahad.” For example, in or

about March and April 2015, Jones posted on Google+ account Yusuf Abdulahad the

following statements:

           •   “Relying on man made system will only continue our slaughter at the
               hands of the filthy disbelievers claiming to protect us.”

           •   “They lie so much the media said 2 weeks ago the city was taken from
               Islamic State…May Allah curse the wicked and aid the mujahideen
               [mujahideen refers to individuals engaged in jihad].”

           •   “Brother there is no such thing as a moderate Muslim. That is the name
               Kaffirs [non-believers] give to weak minded material loving sellouts.
               The intention of these people is to put kafir in a ruling position instead
               of Allah.”

                                            3
    Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 4 of 26 PageID #:5198




             •   “So I was searching eBay for a black islamic flag…nothing but filthy shia
                 and iranian flags pop up.”

        Also using Google+ account Yusuf Abdulahad, Jones authored publicly-

available posts arguing against other Google+ users who did not share his support

for violent extremism. For example, in a May 2015 exchange with another Google+

user, Jones stated, “No one else gives a dam about ruling by Islam no one else is

fighting against oppression of the believers so please do not disrespect the

mujahedeen [jihadi fighters] of Iraq Syria West Africa or any in the world.”

        During this same time period, Jones posted articles, essays, ISIS videos and a

Islamic State “travel guide,” that demonstrated his support for ISIS.

        In addition to publicly posting his support of ISIS, Jones made private posts

supporting ISIS. For example, on or about October 22, 2015, Jones shared privately

a video originally shared by a Google+ Community which translates to, “the Glare of

the Caliphate.” 1 The video is titled “Some of the Deadly Stabbing Ways: Do not Forget

to Poison the Knife.” The video demonstrates how to kill another person.

        B.       Schimenti’s Online Activity

        Schimenti posted numerous statements in support of ISIS and violent jihad

using his Google+ account “Ed Schimenti.” For example, on or about April 3, 2015, on

the publicly available portion of his Google+ account, Schimenti authored a post

stating, “Kuffar [unbelievers], we are coming to slay you.” On or about April 23, 2015,




1      This posting was observed by an undercover law enforcement employee (“UC3”), who
had friended Jones online, and therefore received Jones’s non-public posts.

                                              4
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 5 of 26 PageID #:5199




Schimenti commented, “Islamic State will control your country, matter of fact, Islam

will dominate the world!!”

      On or about May 10, 2015, Schimenti displayed the ISIS flag on his Google+

account and depicted an individual associated with the designated foreign terrorist

organization Boko Haram claiming credit for attacks on Lagos and Abuja, Nigeria. In

a posting, Schimenti stated, “May Allah reward this fierce mujahideen who uses his

life, body, and earthly might to make Allah’s Law govern all, may Allah reward him

for striking fear in the hearts of the taghut and the disbelievers in general.” In an act

of foreshadowing with regard to Schimenti’s later support for the CHS and his efforts

to travel to fight for ISIS, Schimenti continued his comments regarding this Boko

Haram post by saying, “May Allah reward this brother who has left his family and

life to fight for establishment of the Islamic State…I love him…what can the kuffar

do.? They have noone…”

      On or about June 7, 2015, Schimenti posted a photograph of a masked

individual holding a knife with the ISIS flag in the background, and the caption of

this photo stated, “IF YOU CAN’T MAKE HIJRAH [travel to fight jihad] THEN

SLAUGHTER THE PAGANS NEXT TO YOU.”

      Schimenti also posted numerous statements in support of ISIS and violent

jihad on his Facebook account. For example, on the publicly available portion of the

Facebook account “Ed Schimenti,” in or about December 2014, Schimenti posted, “I

like 2 spread Islam. It’s where I found my honor/worth. I love my brothers/sisters

fighting 2 expand territory of Islamic State/all Muslims. 2 the CIA on Facebook,



                                           5
    Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 6 of 26 PageID #:5200




Muslims are a lil smarter. Just had convo’s w/2spies playing good cop/bad cop asking

about my allegiance…6/29/2014!” June 29, 2014 is the date deceased ISIS leader Abu

Bakr al Baghdadi declared ISIS to be the Islamic Caliphate.

        C.    Jones and Schimenti meet UC1 and UC2

        To state the obvious, the defendants’ online statements were troubling and

prompted the FBI to open an investigation in order to determine if the defendants

were planning on providing support to ISIS either by traveling to join ISIS or through

some other way. In order to ascertain their true intentions, the FBI created a ruse

scenario to introduce an undercover employee to Jones.

              1.     Jones discusses violent jihad with UC1 and UC2

        On September 1, 2015, an FBI undercover employee (UC1) introduced himself

to Jones at the Zion Police Department in Zion, Illinois.2 As part of the ruse, UC1

posed as a recently detained individual brought into the police department for

questioning after a traffic stop. During this meeting, UC1 and Jones exchanged their

contact information and thereafter began communicating online where they

exchanged ISIS videos and articles.

        On October 20, 2015, UC1 and Jones discussed the videos. UC1 asked Jones,

“Were those brothers soldiers from the Islamic State trying to establish the caliphate

in Africa?” Jones replied, “yes they are from the Islamic state and those brothers have

given bayah [an oath or allegiance] to the Khilafah [leader of ISIS].” Jones stated, “I




2      Jones was asked to be at the police station to be interviewed regarding the murder of
one of his friends.

                                             6
    Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 7 of 26 PageID #:5201




will send more. Have you saw the Flames of war video?” UC1 asked Jones, “have you

ever thought about going over to the caliphate [ISIS]?” Jones replied, “Every night

and day. U?” UC1 responded, “Same here.” Jones told UC1, “The more I see the

expansion of the Islamic state the stronger my faith grows. I always pray for them to

continue expanding and for us here in this part of the world’s top get a better

understanding of the truth.” Jones concluded the discussion by saying, “I will send a

video that shows brothers from all over the world speaking about living in the land

of Khilafah even their children. All races and colors living together SubhanAllah

[greatness of God].”

        During the course of their conversations, UC1 indicated to Jones that he knew

a person (UC2) who could assist in facilitating travel to join ISIS. UC1 ultimately told

Jones that he was going to leave the U.S. to join ISIS with UC2’s help.

              2.    December 29, 2015, meeting between UC1, UC2, Jones and
                    Schimenti

        On December 29, 2015, UC1 and UC2 met with Jones and Schimenti in

Waukegan, Illinois. During this meeting, Jones confirmed that he had given bay’ah,

meaning an oath or allegiance to ISIS.

        During the same meeting, Jones stated to UC1 and UC2 that Schimenti

wanted to talk about jihad with everybody, but Schimenti should be smart and not

put everyone else in jeopardy by discussing jihad so openly. Jones further stated that

Schimenti brought the feds into their life. 3 UC2 asked the defendants if they had



3      On or about December 12 and 16, 2015, Schimenti and Jones, respectively, were each
interviewed regarding a purported terrorist plot overseas after Schimenti was identified in

                                            7
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 8 of 26 PageID #:5202




pledged Bay’at (allegiance) to ISIS. This caused Schimenti to become suspicious and

believe that UC1 and UC2 were law enforcement. He then abruptly left the meeting.

              3.     Jones meets with UC1 before UC1 purportedly travels to
                     join ISIS

       On March 11, 2016, UC1 met with Jones at a coffee shop in Zion. During this

meeting, UC1 advised Jones that UC1 would be leaving to join “Dawla Islamiya

[ISIS]” in April or May 2016 to join “Al-Baghdadi.” Furthermore, during this meeting

UC1 provided an ISIS flag to Jones. In April 2016, Jones sent UC3, who Jones met

online, pictures of him and Schimenti holding the ISIS flag while at the Illinois State

Beach Park. Jones requested UC3 post this picture on UC3’s Google+ account with

the caption “Support from dar ul kuffar [the land of infidels]!”

       On May 12, 2016, UC1 informed Jones that UC1’s and UC2’s plans had been

confirmed to depart from Chicago O’Hare International Airport on May 20, 2016.

       On June 16, 2016, UC2 met with Jones in Zion, Illinois. UC2 explained the

details of UC2’s purported ISIS facilitation network. UC2 explained the ISIS

facilitation network involved another individual (Individual A), who assisted in

getting individuals from the United States to Syria. UC2 explained that once the

traveling individual arrived in a country bordering Syria, this ISIS facilitation

network would safely transport the traveling individual across the border into Syria.

Finally, once in Syria, the traveling individual will enter ISIS-held territory to begin

their training to become a fighter for ISIS. During this meeting, UC2 showed pictures



the media as a participant in the plot. There is no evidence that they were involved in this
alleged plot.

                                             8
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 9 of 26 PageID #:5203




of UC1, UC2, and Individual A purportedly traveling from North America to the

Middle East, along with a portion of UC1’s video explaining UC1’s motivations for

wanting to join ISIS and fight to defend ISIS. UC2 told Jones that UC1 made the

video while in the Middle East before crossing the border into Syria.

             4.    UC4

      On October 26, 2015, Jones initiated contact online with another FBI

undercover employee (“UC4”). During their communications, UC4 indicated to Jones

that UC4 would like to travel to join ISIS. Jones said he knows a person who can help

and met with UC4 in order to vet UC4 before introducing him to UC2. Jones then

arranged and attended a meeting where he introduced UC4 to UC2 in order to

facilitate UC4’s travel to ISIS-controlled territory. In or about January 2017, UC4

informed Jones that he was traveling to Syria soon.

      D.     Confidential Human Source

      Although the FBI was engaging with Jones, Schimenti was still a concern. In

November 2016, the FBI directed CHS to get a job at Schimenti’s place of employment

in order to interact with Schimenti. The CHS was hired and became friendly with

Schimenti to the point where they socialized after work.

      During the initial social outings, after CHS learned that Schimenti supported

ISIS, CHS informed Schimenti that CHS had a brother in ISIS and that he wished to

join his brother in Syria. Schimenti told the CHS that Jones knew an individual

(UC2) who could help the CHS travel to ISIS. Schimenti cautioned the CHS and cited




                                          9
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 10 of 26 PageID #:5204




an example of a “brother” who attempted to join ISIS and, as a result, is currently in

federal prison.

      On February 17, 2017, the CHS met with Schimenti in Waukegan, Illinois.

During this meeting, the CHS told Schimenti that the CHS’s brother stated that the

ISIS fighters were tracked by the drones because the phones they were buying in

Syria were compromised. The CHS further stated the CHS’s brother purportedly

wanted the CHS to obtain phones in the United States, and bring the phones to ISIS

members overseas when the CHS travels to Syria. During a later meeting, the CHS

told Schimenti that the CHS thought the ISIS fighters overseas, including his

purported brother, would use some of the cell phones for “bombs” and attach them to

“C4” (a type of explosive).

      Schimenti helped the CHS prepare for his membership in ISIS. Schimenti

trained the CHS at the gym to get the CHS into fighting shape so that he could fight

“hand-to-hand.” While at the gym, Schimenti expressed his desire to be the one to

“cut the neck” of the kuffars (or non-believers). Schimenti also added, “To all you

kuffar army, look at how we train.”

      Schimenti also helped the CHS purchase phones by taking him to a cellular

telephone store. During one visit, after the CHS told Schimenti not to provide any

financial assistance, Schimenti purchased a phone charger for the CHS. Schimenti

justified the purchase by saying, “I know what these are going for.”

      Schimenti introduced the CHS to Jones and the three started to socialize

together, which included Schimenti and Jones playing graphic ISIS videos. Almost



                                         10
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 11 of 26 PageID #:5205




immediately upon meeting the CHS, Jones began discussing UC2 and the ISIS

facilitation network. On March 11, 2017, Jones reached out to UC2 and told him that

“Brother there is another brother who is ready.” Jones explained to UC2 that the CHS

was ready to go and was looking to get to ISIS-controlled territory with the help of

UC2’s facilitation network.”

      On March 12, 2017, the Shementi, Jones and CHS were at Jones’ house

watching ISIS videos. At that time, Jones provided the CHS with two cell phones and

offered to get more. The CHS offered Jones money for the phone. Jones stated he did

not want any money but claimed he needed “something for the hereafter.”

      During the meeting, the CHS told Jones and Schimenti that the CHS watched

on YouTube what the brothers [ISIS fighters] do with the phones. As the CHS paused

to remember a specific word in English, Schimenti interrupted and asked,

“Detonator?” The CHS confirmed the word “detonator” was the word that the CHS

was attempting to remember. Jones further stated if the CHS provides the CHS

aunt's address, Jones would continue to provide phones to the CHS after CHS leaves

the United States and joins ISIS.

      On March 26, 2017, the CHS and Jones met with UC2 in Gurnee,

Illinois. During the drive to the meeting, Jones stated that he knew “another brother

named [UC4].” Jones continued, “I helped [UC4] leave [to join ISIS] too.” Jones told

the CHS that UC2 never asked Jones to find more people or showed Jones anything

to be nervous about.




                                         11
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 12 of 26 PageID #:5206




      While waiting in the CHS’s vehicle for UC2 to arrive at the meeting location,

the CHS showed a video of a Humvee being hit by an IED. The CHS explained that

ISIS fighters were attaching phones to explosives to blow up vehicles and that is what

ISIS would be using the cell phones that Schimenti and Jones provided to the CHS.

      After the meeting with UC2, Schimenti, Jones and the CHS gathered at Jones’

home. While there, Jones provided an additional cell phone to the CHS. Jones stated

he hoped it would kill many “kuffar [non-believers].” Schimenti also said, “Many.”

The CHS said when the CHS makes it to Syria, the CHS will make a video and upload

it for Jones and Schimenti to view. Schimenti stated if he sees the CHS “cutting the

kuffar neck,” Schimenti will be “so happy that day.”

      The cell phone Jones provided to the CHS came from Ratesha Darden who

testified at trial that Jones asked her to provide him with cell phones. Jones asked

her, via text message, “do you have any old cell phones that you don't have use for? It

doesn't matter if they work or not.” She told him that she has a phone she can give

him and he responded, “I’m trying to get as many as I can so if you know anyone else

who has one, see if you can get it.” Darden gave Jones her daughter’s cell phone and

he told her “the brother’s really appreciate it.” He then told her that the phones “are

really beneficial to the State [ISIS].”

      On or about March 29, 2017, the CHS met with Schimenti at the CHS’s

residence in Chicago, Illinois. While driving to a restaurant, Schimenti claimed he

called three places looking for phones to give to the CHS. Schimenti then gave the

CHS six phones in a bag. The CHS asked Schimenti how much he paid [for the



                                          12
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 13 of 26 PageID #:5207




phones]. Schimenti responded, “Five dollars.” When the CHS told Schimenti that the

CHS would pay Schimenti back, Schimenti declined the offer and stated, “I know

where they're going.” The CHS stated that the CHS hoped each one would kill 20

people. Schimenti responded, “Many kuffar.”

      Later that day, while at the CHS’s residence, the CHS showed Schimenti a

video clip of a Humvee being blown up by an IED (the same clip he previously showed

Jones). The CHS explained that the phones Jones and Schimenti provided were being

used for this purpose. In the video clip, as the Humvee approaches the IED,

Schimenti stated, “Landmine.” After the IED goes off in the video clip, Schimenti

exclaimed, “Yes. Yes.”

      While still at the CHS’s residence, during prayers, Schimenti prayed that Allah

“continue to expand your State…protect all the mujahedeen…continue to humiliate

the kuffars.”

      Schimenti also assisted the CHS in preparation for his travel by taking the

CHS shopping to fulfill a list of items the CHS needed for his travel. While shopping,

after the CHS expressed excitement for his trip and that he would send Schimenti

videos, Schimenti stated, “I want to see blood flowing, either way.” A short time later,

Schimenti said, “You can Google my name and I put it in English so the Kuffar can

see, Islamic State here to stay!”

      On April 7, 2017, Schimenti and Jones ate dinner with the CHS. During the

meal, Jones told the CHS that he felt ashamed that he was not traveling as well.

Schimenti told the CHS to “drench that land with they, they blood.” Afterward,



                                          13
  Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 14 of 26 PageID #:5208




Schimenti and Jones drove the CHS to O’Hare International Airport in Chicago with

the understanding that the CHS would be traveling from Chicago to Syria to join and

fight with ISIS.

       E.    Schimenti’s Post-Arrest Interview

       On April 11, 2017, Jones and Schimenti were arrested on a complaint and were

taken to an FBI office. They both waived their rights and agreed to be interviewed.

Schimenti proceeded to make multiple false statements regarding his provision, and

purpose, of phones to the CHS, saying, for example, “with the cell phones, that it was

going for a bomb? No, not at all.” Schimenti also lied about his knowledge of the

purpose of the CHS’s travel to Syria, telling the agents that the CHS was “tired of

living here and he wanted to see his mom. I don’t know what his complete intentions

were.” He also stated he was not aware of any other purpose of the travel and that he

just wanted to make sure his mother was safe.

III.   SENTENCING GUIDELINES CALCULATION

       The Government concurs with the sentencing guidelines calculations set forth

in each defendant’s Pre-Sentence Report. Based on a total offense level of 40 (Jones)

or 42 (Schimenti) and a criminal history category of VI, the advisory guideline range

for both defendants is life. For Jones, this range is limited to the statutory maximum

of 20 years of imprisonment; for Schimenti, it is limited to the statutory maximum of

28 years of imprisonment.

IV.    APPLICATION OF § 3553(A) FACTORS

       As part of the sentencing process, the Court is to consider the factors set forth

in 18 U.S.C. § 3553(a) and impose a sentence that is sufficient, but not more than

                                          14
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 15 of 26 PageID #:5209




necessary, to achieve the goals of sentencing. In particular, Section 3553(a) requires

the Court to consider, among other factors: (1) the nature and circumstances of the

offense; (2) the history and characteristics of the defendant; (3) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment; (4) to afford adequate deterrence; and (5) to avoid unwarranted

disparities among defendants with similar records who have been found guilty of

similar conduct.

      A.     Nature and circumstances of the offense

      The offense conduct is very serious and warrants significant term of

imprisonment. The defendants deliberately attempted to assist an extremely violent

terrorist group they knew was engaged in a wide range of atrocities. Not only were

defendants aware of these atrocities, they celebrated them, gleefully watching

horrific execution videos and sharing such ISIS propaganda online.

      The FBI provided Schimenti an opportunity to support ISIS through assisting

the CHS to join his brother in ISIS and by providing cell phones to the brother to be

used by ISIS for bombs. Schimenti availed himself of the opportunity and took it upon

himself to bring Jones into the scheme.

      Although Schimenti brought Jones into the scheme, Jones was equally eager

to help the CHS. Jones, as he had done previously when he assisted UC4’s travel,

introduced UC2, the ISIS facilitator, to the CHS. Jones, again as he had previously

done with UC4, vetted the CHS for UC2, and arranged and attended the meeting

with UC2. Jones, in effect, vouched for, and sponsored, the CHS.



                                           15
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 16 of 26 PageID #:5210




      There can be no doubt that defendants intended to further the violent activities

of ISIS. The defendants supplied the CHS with cell phones they believed would be

used by ISIS to kill “kuffars.” They discussed the use of the phones as “detonators”

and celebrated a video of a roadside bomb. They provided this assistance to the CHS

to facilitate his travel to join ISIS in hopes that he would “cut the necks” of the

kuffars. They believed that their efforts to assist in terrorist violence would be

rewarded in the afterlife.

      The severity of the crime and the grave consequences that the defendants

sought to inflict on others warrants a significant term of imprisonment.

      B.     History and characteristics of the defendants

       The government recognizes that both defendants have loving and supportive

families as set forth in the PSR. Yet, despite that, they knowingly decided to

jeopardize those relationships by committing the criminal conduct for which they’ve

been convicted. Moreover, by supporting violent acts in support of ISIS, they acted

with disregard for the well-being of others and the fact that these violent act would

impact those individuals and the families that care for them.

      Jones, through his trial testimony and sentencing filings, has attempted to

minimize his conduct, spin it around and present it in a humanitarian light. Those

were lies. The evidence at trial, as outlined above, reveals the truth – that he

supported and celebrated ISIS and their brutally violent ways.

      For example, Jones testified that he was open minded to all Muslims and did

not want to see people get killed, and that his support for ISIS grew out of a college



                                         16
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 17 of 26 PageID #:5211




paper he wrote that addressed the Arab Spring. He testified that, through his

research, he was shocked at the brutal conduct of the Assad regime to its own people

and that he supported ISIS because they were trying to create an Islamic State ruled

by Sharia law. However, when Jones was not speaking to an audience that held his

fate in their hands, he told the CHS that “Shia Muslims should be killed like

cockroaches.” (ISIS is Sunni). Again, when speaking to ISIS supporters, Jones showed

his true colors – and expressed a desire to see many kuffars killed.

      Schimenti was consumed with ISIS as demonstrated by his social media

postings, his conversations with the CHS, and even through Jones’ testimony (Jones

testified that “Schimenti was ecstatic about the Islamic State”). Schimenti introduced

Jones to ISIS and brought Jones into the criminal conspiracy by introducing him to

the CHS for the express purpose of allowing Jones to facilitate the CHS’s travel to

ISIS through an introduction to UC2.

      Schimenti’s online activities went beyond posting support for ISIS. Kelly

Turnipseed, Schimenti’s former girlfriend and roommate, testified at trial that she

witnessed Schimenti conversing online with a person who appeared to be Middle

Eastern, wearing camouflage, with a gun and located in a desert area. In the

background she saw an Islamic flag and she could hear the sound of gunfire. The

implication is that Schimenti was talking to a genuine ISIS fighter (this was not law

enforcement). She also testified that Schimenti expressed his support for ISIS and

that he stated he wished he “could go over there and to help and fight with Islamic

State.”



                                         17
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 18 of 26 PageID #:5212




      While defendants have shown that they can be caring to their family and

friends, they have also shown they are willing to support violence against those who

oppose ISIS. This factor again supports a sentence of 20 years for Schimenti and 17

years for Jones.

      C.     Reflect seriousness of offense, promote respect for the law, and
             provide just punishment

      Providing support to a terrorist group is a very serious offense and combatting

such support is one of the government’s highest priorities. The defendants’ conduct,

in particular the provision of providing the cell phones with the belief, expectation,

and hope that it would kill “many kuffars,” is horrific.

      At trial, Jones attempted to falsely convey to the jury that his motivation for

his conduct was humanitarian. Jones testified at trial that he provided working cell

phones in order to save “a child, a grandmother, an ISIS fighter” from being droned

by the Assad regime. Jones was careful in his testimony to point out that he only gave

working phones, not broken phones, because he acknowledged that the CHS told him

broken phones were being used as IED parts. In reality, Jones’ motivation was to

support ISIS and to help them kill “kuffars,” not to help save the lives of children or

the elderly. His testimony to the contrary belies statements he made during the

conspiracy – Jones texted Ratesha Darden and asked “do you have any old cell phones

you don’t have use for? It doesn’t matter if they work or not.” He encouraged her to

try to get as many cell phones as she could and that it would help the brothers in the

“State” – ISIS. Contrary to his testimony, Jones believed, and hoped, that the phones

he collected would be used by ISIS to kill people.


                                          18
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 19 of 26 PageID #:5213




      Schimenti also had an ISIS blood lust. After watching a video of an IED that

was triggered by a cell phone, shown to him by the CHS who stated that each of the

phones Schimenti and Jones provided will kill 20 people, Schimenti replied “many

kuffar” and that he wanted “to see the blood flowing.”

      Schimenti also expressed a desire to commit an attack at the Great Lakes

Naval Base. He told the CHS that he's “always thinking” of the Naval graduation

that takes place on “Buckley.” Schimenti stated the Navy has graduations there every

Friday and there are “Many people...always thinking akhi, so pray I get the faith.”

Kelly Turnipseed testified that when she and Schimenti would drive past the Great

Lakes Naval Station, Schimenti often indicated that he desired to commit an attack

against the soldiers stationed there.

      To be perfectly clear, the defendants believed that every phone equaled a bomb

and each bomb would bring harm to enemies of ISIS. They showed no compassion for

their intended victims or their families.

      Schimenti, in addition to his support to ISIS, also demonstrated a complete

lack of respect for the law when, after being informed that lying to the FBI was a

crime, made multiple false statements to the agents in an attempt to cover up the

crime and protect the CHS.

      The defendants’ conduct crossed a line from talk to action – specifically,

assisting in furthering ISIS’s violent methodology of enforcing their ideology. The

punishment should reflect the seriousness of their actions, promote respect for the




                                            19
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 20 of 26 PageID #:5214




law, and be just and tailored to the particular matter. A sentence of 20 years for

Schimenti and 17 years for Jones will do just that.

      D.     Afford adequate deterrence

      A sentence of 20 years and 17 years will deter other individuals who may be

considering providing support to a terrorist organization, however, the government

is particularly focused on specific deterrence against the defendants.

      In late 2015, the media reported that Schimenti was involved with individuals

in Switzerland who may have been plotting to commit an act of terrorism. On

December 12 and 15, 2015, in response to the reporting, FBI agents separately

interviewed the defendants. That encounter with the FBI alerted the defendants that

they were on the FBI’s radar. In fact, to that point, a few days after the FBI

interviews, Schimenti stormed out of a meeting with UC1 and UC2 because he

believed they were law enforcement.

      Moreover, Schimenti was acutely attuned to the fact that his conduct was

against the law. On several occasions he told the CHS that he (the CHS) could go to

prison for traveling to join ISIS. Kelly Turnipseed testified that Schimenti told her

he supported ISIS and that he wanted to help them by traveling overseas to fight but

that he had not done so because he feared being arrested.

      Despite clearly knowing their conduct was against the law and despite

knowing that they were on the FBI’s radar, the defendants were not deterred – they

just worked harder to conceal their illegal conduct. They engaged in a plot to provide

support to ISIS in a manner that they believed insulated them - with the CHS acting



                                         20
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 21 of 26 PageID #:5215




as their proxy. Defendants saw the CHS as an opportunity for “ajr” - rewards in

heaven – while providing them with plausible deniability. In other words, they were

not the ones traveling, therefore, they were not the ones who were at risk of being

arrested.

      Based on their conduct, to include Schimenti’s lies to the FBI, the trial

testimony of Jones, and their complete lack of remorse, there is no reason to believe

that, if given the opportunity again, the defendants would not provide material

support to ISIS or some other terrorist organization with a similar ideology.

      Because of their bravado, this Court should impose a sentence of 20 years for

Schimenti and 17 years for Jones. That sentence will deter the defendants from

providing any support to a terrorist organization once released from custody.

      E.     Disparities among sentences

      The government has attempted to identify factually comparable terrorism

cases in order to provide the Court with a historical range of sentences the Court may

consider in fashioning the defendants’ sentences.

      In United States v. Young, 916 F.3d 368 (4th Cir. 2019), Young engaged with

“Mo,” a FBI source whom Young believed was interested in traveling to Syria to join

ISIS. Young aided Mo’s efforts by offering advice on how to travel overseas without

being flagged by government authorities. During the investigation, FBI agents

interviewed Young under the guise of locating Mo. Like Schimenti, Young lied to the

agents and the investigation continued after the interview. Young believed Mo had

successfully joined ISIS, and Young sent Mo Google gift cards in order for ISIS



                                         21
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 22 of 26 PageID #:5216




members to be able to communicate via encrypted applications. Young was convicted

by a jury of attempting to provide material support to ISIS in violation of Title 18,

United States Code, Section 2339B, and of obstruction of justice for making false

statements, in violation of Title 18, United States Code, Section 1512(c)(2). Young

was sentenced to 15 years’ incarceration (the obstruction charge was overturned).

      In United States v. Robert Hester, (W.D. Mo., March 4, 2020, 17-CR-64), Hester

caught the attention of the FBI when he expressed support for ISIS online. The FBI

engaged with Hester, first online, and then in person through an undercover agent.

Hester expressed to the undercover agent a strong desire to commit an attack in the

United States. Like Schimenti and Jones, Hester, along with other conduct in support

of an attack, ultimately purchased supplies which he provided to the undercover

agent, that he believed would be used to build bombs for the mass casualty attack.

Hester pled guilty to one count of attempting to provide material support to ISIS in

violation of Title 18, United States Code, Section 2339B and was sentenced to 19

years and 2 months.

       In United States v. Ahmed Mohammed El Gammal, (S.D.N.Y., February 17,

2019, 15-CR-588), El Gammal was a prolific advocate for ISIS on social media who

assisted and encouraged Samy El-Goarany to travel to Syria and join ISIS. El

Gammal traveled to New York to meet El-Goarany, he vetted El-Goarany and

introduced El-Goarany to an associate in Turkey to help facilitate El-Goarany’s

travel. Further, El Gammal tried to cover his tracks by deleting numerous social

media messages related to El-Goarany and instructing others to do the same. El-



                                         22
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 23 of 26 PageID #:5217




Goarany successfully traveled to Syria and was ultimately killed. El Gammal was

convicted by a jury of multiple counts, including providing material support to ISIS

in violation of Title 18, United States Code, Section 2339B. He was sentenced to a

total of 12 years’ incarceration.

      In United States v. Ali Shukri Amin, (E.D. VA., August 28, 2015, 15-CR-164),

Ali Shukri Amin, 17 at the time, pled guilty to one count of providing material support

to ISIS in violation of Title 18, United States Code, Section 2339B. Amin used social

media to encourage people to travel to Syria to join ISIS and he actively assisted an

18 year old’s travel. Like Schimenti and Jones, Amin secured a ride to the airport for

the traveler, among other support, and like Schimenti, tried to hide the traveler’s

plan to join ISIS by giving a concocted story to investigators looking for the traveler.

Amin was initially sentenced to over 11 years’ incarceration but, after the government

filed a motion for a reduction of sentence for cooperation pursuant to Fed. R. Crim.

Pr. 35, his sentence was reduced to 6 years.

      These cases support the government’s sentencing recommendation of 20 years

for Schimenti and 17 years for Jones.




                                          23
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 24 of 26 PageID #:5218




V.       SUPERVISED RELEASE

The government recommends the following conditions of supervised release for both

defendants:

     Mandatory Conditions

     •   The defendants shall not commit another federal, state or local offense. See 18
         U.S.C. § 3583(d); Guideline § 5D1.3(a)(1).

     •   The defendants shall not unlawfully possess a controlled substance. See 18
         U.S.C. § 3583(d); Guideline § 5D1.3(a)(2).

     •   The defendants shall submit to the collection of a DNA sample from the
         defendant at the direction of the U.S. Probation Office if the collection of such
         a sample is authorized pursuant to 42 U.S.C. § 14135a(a). See 18 U.S.C. §
         3583(d); Guideline § 5D1.3(a)(8).

     •   The defendants shall pay the assessment imposed in accordance with 18 U.S.C.
         § 3013. See Guideline § 5D1.3(a)(6)(B).

Discretionary Conditions to Promote Respect for the Law and Deter the
Defendant From Committing Future Crimes

     •   The defendants shall report to the probation officer in the federal judicial
         district where he is authorized to reside within 72 hours of release from
         imprisonment. See Guideline § 5D1.3(c)(1);

     •   The defendants shall not leave the judicial district in which the defendant is
         being supervised without the permission of the court or the probation officer.
         See Guideline § 5D1.3(c)(3);

     •   The defendants shall answer truthfully the questions asked by the probation
         officer. See Guideline § 5D1.3(c)(4);

     •   The defendants shall notify the probation officer of any change in residence,
         employer, or workplace within 72 hours. See Guideline § 5D1.3(c)(5);

     •   The defendants shall permit the probation officer to visit the defendant at
         home or work at any reasonable time, and to confiscate any contraband
         prohibited by the conditions of the defendant’s supervision that are in plain
         view of the officer. See Guideline § 5D1.3(c)(6).




                                            24
Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 25 of 26 PageID #:5219




 •   The defendants shall seek, and work conscientiously, at lawful employment or
     pursue conscientiously a course of study or vocational training that will equip
     defendant for employment, unless excused by the probation officer. See
     Guideline § 5D1.3(c)(7).

 •   The defendants shall not meet, communicate, or otherwise interact with a
     person whom they know to be engaged, or planning to be engaged, in criminal
     activity. See Guideline § 5D1.3(c)(8).

 •   The defendants shall notify the probation officer within 72 hours of being
     arrested or questioned by a law enforcement officer. See Guideline §
     5D1.3(c)(9).

 •   The defendants shall refrain from excessive use of alcohol (defined as having a
     blood alcohol concentration greater than 0.08%), or any use of a narcotic drug
     or other controlled substance, as defined in § 102 of the Controlled Substances
     Act (21 U.S.C. § 802), without a prescription by a licensed medical practitioner.
     See Guideline § 5D1.3(d)(4).

 •   The defendants shall submit his person, property, house, residence, vehicle
     papers [computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic
     communications or data storage devices or media,] or office, to a search
     conducted by a United States Probation Officer. Failure to submit to a search
     may be grounds for revocation of release. The defendants shall warn any other
     occupants that the premises may be subject to searches pursuant to this
     conduction. An officer may conduct a search pursuant to this condition only
     when reasonable suspicion exists that the defendant has violated has violated
     a condition of his supervision and that the areas to be searched contain
     evidence of this violation. Any search must conducted at a reasonable time and
     in a reasonable manner.

 •   The defendants shall comply with the requirements of the Computer and
     Internet Monitoring Program as administered by the United States Probation
     Office. The defendants shall consent to the installation of computer monitoring
     software on all identified computers to which defendant has access. The
     software may restrict and/or record any and all activity on the computer,
     including the capture of keystrokes, application information, Internet use
     history, email correspondence, and chat conversations. A notice will be placed
     on the computer at the time of installation to warn others of the existence of
     monitoring software. The defendants shall not remove, tamper with, reverse
     engineer, or in any way circumvent the software.

     The cost of monitoring shall be paid by each defendant at the monthly
     contractual rate, if the defendant is financially able, subject to satisfaction of
     other financial obligations imposed by this judgment.

                                         25
 Case: 1:17-cr-00236 Document #: 268 Filed: 03/19/20 Page 26 of 26 PageID #:5220




       The defendants shall not possess or use any device with access to any online
       computer service at any location (including place of employment) without the
       prior approval of a probation officer. This includes any Internet service
       provider, bulletin board system, or any other public or private network or email
       system.

   •   The defendants shall be required to submit to periodic polygraph testing at the
       direction of the probation office as a means to ensure that the defendants are
       in compliance with the requirements of their supervision or treatment
       program.

Discretionary Conditions to Ensure Safety to Others

   •   The defendants shall refrain from possessing a firearm, destructive device, or
       other dangerous weapon. See 18 U.S.C. § 922(g); Guideline § 5D1.3(c)(10).

                                       CONCLUSION

       The government requests that the Court sentence Joseph Jones to 17 years’

incarceration to be followed by lifetime period of supervised release and sentence

Edward Schimenti to 20 years’ incarceration to be followed by lifetime period of

supervised release.


                                        Respectfully submitted,

                                        JOHN L. LAUSCH, Jr.
                                        United States Attorney

                                 By:    /s/Barry Jonas
                                        BARRY JONAS
                                        RAJNATH LAUD
                                        DAVID ROJAS
                                        Assistant U.S. Attorneys
                                        219 South Dearborn Street, Fifth Floor
                                        Chicago, Illinois 60604




                                          26
